Exhibit 10.2



 

Execution Version

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT, dated as of March 20, 2020
(this “Agreement”), is entered into by and between PACIFIC ETHANOL PEKIN, LLC, a
limited liability company organized and existing under the laws of Delaware
(“Company”), COMPEER FINANCIAL, PCA, a federally-chartered instrumentality of
the United States, successor by merger to 1st Farm Credit Services, PCA
(“Lender”), and COBANK, ACB, a federally-chartered instrumentality of the United
States (“Agent”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

 

BACKGROUND:

 

WHEREAS, the Company, the Lender, and the Agent are parties to that certain
Credit Agreement, dated as of December 15, 2016 (as amended, restated, modified,
or otherwise supplemented from time to time, the “Credit Agreement”), and the
other Loan Documents;

 

WHEREAS, on March 16, 2020, PEI appointed Winston Mar as its Chief Restructuring
Officer;

 

WHEREAS, the Company has requested that, as of the Effective Date, the Credit
Agreement and certain other Loan Documents be amended as herein provided; and

 

WHEREAS, the Agent and Lender are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

 

ARTICLE 1 Amendments.

 

Effective on (and subject to the occurrence of) the Effective Date, the Credit
Agreement is amended as follows:

 

1.1 Amendment to Section 2.1 of the Credit Agreement. Section 2.1 of the Credit
Agreement is hereby amended by adding new Section 2.1(d) as follows:

 

“(d) Deferred Interest Payments. If the Company provides the Agent with the
Senior Noteholders’ written agreement to defer payments owed on account of the
Senior Notes through May 20, 2020, payment of the interest payable under the
Term Note on (i) March 20, 2020 and (ii) April 20, 2020 shall be deferred to
(and shall be immediately due and payable upon) May 20, 2020. All other interest
installments payable under the Term Note shall remain due and payable upon their
respective payment dates as set forth in the Term Note.”

 

1.2 Amendment to Section 6.1(g) of the Credit Agreement. Section 6.1(g) of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

“(g) Rolling 13-Week Cash Flow Forecasts; Variance Report; Payable and
Receivable Report. Until the Pekin Lenders and the ICP Lenders have received the
Paydown Amount in full, by no later than 9:00 p.m. prevailing Mountain Time on
the third Business Day of each week (each such day, a “Reporting Date”), the
Company shall deliver to the Agent for each of the Company, PEI, and all
wholly-owned and partially-owned subsidiaries of PEI:

 

(i) a rolling 13-week cash flow forecast prepared by the Company covering the
13-week period commencing with the immediately preceding week and detailing: (1)
projected cash receipts; (2) projected disbursements; (3) net cash flow; and (4)
such other items set forth therein and other information reasonably requested by
Agent for such 13-week period (the “Budget”), in form and substance reasonably
acceptable to the Agent.

 



 

 

 

(ii) a variance report tested as of the most recent Reporting Date for the
immediately preceding one-week and four-week period then ended (each such
period, a “Testing Period” and each such report, a “Variance Report”), in form
and substance reasonably satisfactory to the Agent and the Lender, detailing the
following: (i) the aggregate disbursements of the Loan Parties and aggregate
receipts during the applicable Testing Period; (ii) any variance (whether
positive or negative, expressed as a percentage) between the aggregate
disbursements made during such Testing Period by the Loan Parties against the
aggregate disbursements for the Testing Period, as set forth in the applicable
Budget; and (iii) a management narrative explaining results of operations and
any variances.

 

(iii) an accounts payable aging report and an accounts receivable aging report
as of the last date of the Testing Period.”

 

1.3 Amendment to Section 6.2(b) of the Credit Agreement. Section 6.2(b) of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

“(b) Patronage.

 

(i) Each party hereto acknowledges that the bylaws and capital plan (as each may
be amended from time to time) of each Farm Credit Lender shall govern (A) the
rights and obligations of the parties with respect to the Lender Equities and
any patronage refunds or other distributions made on account thereof or on
account of the Company’s patronage with such Farm Credit Lender, (B) the
Company’s eligibility for patronage distributions from each Farm Credit Lender
(in the form of equities and cash) and (C) patronage distributions, if any, in
the event of a sale of a participation interest. Each Farm Credit Lender
reserves the right to assign or sell participations on a non-patronage basis in
all or any part of its commitments or outstanding Loans and other financial
accommodations made hereunder.

 

(ii) Notwithstanding anything to the contrary herein (including, for the
avoidance of doubt, Section 6.2(c) hereof) and whether or not any Default or
Event of Default has occurred or is continuing, until the Pekin Lenders and the
ICP Lenders have received the Paydown Amount, any patronage refunds, patronage
distributions, or any other distributions due to the Company shall instead be
applied by the Agent (1) first, to pay the Amendment Fee, (2) second, to pay
professional fees and expenses of the Agent and Lender related to negotiation
and documentation of the Eighth Amendment, and (3) third, to pay any other
current or future professional fees and expenses of the Agent and Lender
(including any retainers, as applicable) related to the Company’s plan to
address its balance sheet.”

 

1.4 New Section 6.14 of the Credit Agreement. The following new Section 6.14 is
hereby added to the Credit Agreement:

 

“6.14. Milestones. The Loan Parties shall perform and deliver the following
items, in form and substance satisfactory to the Agent and Lender, on or before
the dates specified with respect to such items (the “Milestones”):

 

(a) On or before April 20, 2020, PEI and the Company shall have delivered to the
Agent and Lender a term sheet outlining the terms of a comprehensive balance
sheet plan.

 

(b) On or before April 20, 2020, the Company shall have provided the Agent and
Lender with a detailed 13-week cash flow budget, outlining the Company’s capital
needs.

 



2

 

 

1.5 New Section 6.15 of the Credit Agreement. The following new Section 6.15 is
hereby added to the Credit Agreement:

 

“6.15. Access to CRO. PEI and the Company shall provide the Agent and Lender
with access to the CRO, and the CRO shall provide the Agent and Lender with, at
a minimum, weekly telephonic or in-person updates as to the Company’s operations
and restructuring progress.”

 

1.6 Amendment to Section 9.1 of the Credit Agreement. Section 9.1 of the Credit
Agreement is hereby amended by adding new Sections 9.1(o) and (p) as follows:

 

“(o) Removal of the CRO. PEI terminates, replaces, or reduces the authority of
the CRO without the prior written consent of the Agent.

 

(p) Milestones. The Company fails to satisfy any of the Milestones in accordance
with the terms relating to such Milestone.”

 

1.7 Amendments to Annex A to Credit Agreement.

 

(a) Annex A to the Credit Agreement is hereby amended by adding or amending the
following definitions, as applicable, in the correct alphabetical order:

 

“CRO” means Winston Mar, the chief restructuring officer of PEI.

 

“Eighth Amendment” means Amendment No. 8 to Credit Agreement, dated March 20,
2020, executed by the Company, the Agent, and the Lender.

 

“ICP Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement,
dated March 20, 2020, executed by ICP, the ICP Lenders, and the agent thereto.

 

“Senior Noteholders” means the holders of the Senior Notes.

 

“Senior Notes” means PEI’s senior secured notes due 2019, issued pursuant to
that certain Note Purchase Agreement, dated December 12, 2016, in an aggregate
principal amount of $68.9 million.

 

ARTICLE 2 Representations and Warranties; Acknowledgments.

 

2.1 In order to induce the Agent and the Lender to make the amendments provided
for in Article 1, the Company hereby represents and warrants to the Agent and
the Lender as of the Effective Date that:

 

(a) the recitals set forth above are true, complete, accurate, and correct in
all material respects (unless qualified by materiality, in which case they shall
be true and correct in all respects) and are part of this Agreement, and such
recitals are incorporated herein by this reference;

 

(b) all representations and warranties made and given by the Loan Parties in the
Loan Documents are true, complete, accurate, and correct in all material
respects (unless qualified by materiality, in which case they shall be true and
correct in all respects), as if given on the Effective Date (or, as to
representations and warranties that specifically refer to an earlier date, as of
such earlier date) after giving effect to this Agreement;

 

(c) the Loan Parties have no claims, offsets, rights of recoupment,
counterclaims, or defenses (other than payment) with respect to: (a) the payment
of any amount due under the Loans and the Loan Documents; (b) the performance of
the Loan Parties’ obligations under the Loan Documents; or (c) the liability of
the Loan Parties under the Loan Documents;

 

(d) the Agent and the Lending Parties: (i) have not breached any duty to the
Loan Parties in connection with the Loans or the Loan Documents; and (ii) have
fully performed all obligations they may have had or now have to the Loan
Parties;

 



3

 

 

(e) the Loan Parties have had the assistance of independent counsel of their own
choice, or have had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of this Agreement. Before
execution of this Agreement, the Loan Parties have had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of this Agreement;

 

(f) the Loan Parties are not acting in reliance on any representation,
understanding, or agreement from or with the Agent or the Lending Parties not
expressly set forth herein. The Loan Parties acknowledge that none of the Agent
or the Lending Parties has made any representation with respect to the subject
of this Agreement except as expressly set forth herein. The Company has executed
this Agreement as its free and voluntary act, without any duress, coercion, or
undue influence exerted by or on behalf of any Person;

 

(g) all interest or other fees or charges which have been imposed, accrued or
collected by Agent under the Loan Documents or in connection with the Loans
through the date of this Agreement, and the method of computing the same, were
and are proper and agreed to by the Loan Parties, and were properly computed and
collected;

 

(h) this Agreement is not intended by the parties to be a novation of the Loan
Documents and, except as expressly waived, deferred, or otherwise modified
herein, all terms, conditions, rights, and obligations as set out in the Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed;

 

(i) notwithstanding anything to the contrary in this Agreement, except as
waived, deferred, or modified herein, the Loan Documents are in full force and
effect in accordance with their respective terms, remain legal, valid and
binding obligations of the Loan Parties that are enforceable in accordance with
their respective terms, have not been modified or amended (except in written
amendments executed by the parties), and are hereby reaffirmed and ratified by
the Loan Parties;

 

(j) all information provided by the Loan Parties (or any of its agents or
representatives) to the Agent or the Lending Parties prior to the Effective Date
is true, correct and complete in all material respects as of the date provided
and does not contain any untrue statements of fact or omit to state a fact
necessary to make the statements made not misleading in any material respect;

 

(k) all financial statements delivered by the Loan Parties (or any of its agents
or representatives) to the Agent or the Lending Parties prior to the Effective
Date are true and correct in all material respects and fairly present the
financial condition of the Loan Parties;

 

(l) as of the Effective Date, the Company has delivered to the Agent all
statements, notices, certificates, projections, updates, and other information
required under Article 6 of the Credit Agreement;

 

(m) the execution and delivery of this Agreement and the performance by the
Company of its obligations hereunder are within the corporate or company powers
and authority of the Company, have been duly authorized by all necessary
corporate action, and do not and will not contravene or conflict with the
charter or by-laws of the Company;

 

(n) this Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid, and binding obligation of the Company, enforceable
against the Company in accordance with its terms, covenants, and conditions;

 

(o) after giving effect to this Agreement, no Default or Event of Default (other
than related to any Excluded Event) has occurred and is continuing; and

 

(p) the Company received and acknowledges the letter from counsel to the Agent,
dated March 17, 2020, regarding the Agent’s reservation of rights as to the
proposed sale of Pacific Aurora, LLC.

 



4

 

 

2.2 In order to induce the Agent and Lender to make the amendments provided for
in Article 1, the Company hereby represents and warrants to the Agent and the
Lending Parties that (a) as of the Effective Date, the Accounts Receivable
Amount is not greater than $18,000,000, and (b) at no time shall the Company
permit the Accounts Receivable Amount to exceed $18,000,000.

 

2.3 In order to induce the Agent and Lender to make the amendments provided for
in Article 1, the Company hereby ratifies and confirms all of the terms,
covenants and conditions set forth in the Loan Documents as modified herein and
hereby agrees, acknowledges and reaffirms that (a) the Loan Documents, as
modified herein, constitute legal, valid, and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, covenants, and conditions, (b) the Company remains unconditionally liable
to the Agent and the Lending Parties in accordance with the respective terms,
covenants, and conditions set forth in the Loan Documents, as modified herein,
(c) the Agent and Lender have valid, duly perfected, fully enforceable Liens on
the Collateral, (d) all Liens heretofore granted to the Agent and Lender in the
Collateral continue in full force and effect and secure the Obligations, (e) the
Company shall execute and deliver to the Agent and the Lending Parties any and
all agreements and other documentation and to take any and all actions
reasonably requested by the Agent and the Lending Parties at any time to assure
the perfection, protection, priority, and enforcement of the Agent’s and the
Lender’s rights under the Loan Documents (including this Agreement) with respect
to all such Liens (but without any increase to the obligations or liabilities of
the Company under the Loan Documents), and (f) as of the Effective Date, the
amount of the Obligations owing under the Loan Documents (exclusive of
attorneys’ fees and other fees, expenses, advances, and costs) totaled
$72,292,874.70, consisting of (i) unpaid principal of $39,500,000.00 and
accrued, unpaid interest of $441,763.61 on the Term Loan, and (ii) unpaid
principal of $32,000,000.00 and accrued, unpaid interest of $351,111.12 on the
Revolving Term Loan together with (iii) third party costs and expenses,
including attorney and advisor fees and costs.

 

ARTICLE 3 Conditions to Effectiveness.

 

This Agreement shall become effective on such date (the “Effective Date”) when
each of the following conditions has been satisfied:

 

3.1 Delivery of Closing Documents. The Agent shall have received each of the
documents set forth on Schedule I hereto in form and content acceptable to the
Agent.

 

3.2 Updated Schedules. The Agent shall have received updated schedules (as
applicable) to the Credit Agreement in accordance with Section 6.11 of the
Credit Agreement.

 

3.3 Reimbursement of Fees/Expenses. The Company shall have paid all fees and
expenses of the Agent and the Lending Parties (including legal, advisory,
consulting, audit, and other professional fees and expenses) that accrued in
relation to the Loan Documents, including, without limitation, all out-of-pocket
fees and expenses incurred in connection with the preparation, drafting,
negotiation, and implementation of this Agreement.

 

3.4 Amendment Fee. The Company shall have paid the Lender a non-refundable
amendment fee, in cash, in an amount equal to 0.25 percent of the current amount
of the outstanding principal (the “Amendment Fee”).

 

3.5 Required Consents, etc. The Company shall have delivered to the Agent all
consents, authorizations and amendments determined by the Agent to be necessary
to ensure the enforceability of the Loan Documents, including a certificate of
the secretary or other appropriate officer of each Loan Party certifying (i)
that the execution, delivery and performance of this Agreement, the Credit
Agreement as amended hereby and the other Loan Documents have been duly approved
by all necessary action of the governing board of such Loan Party, and attaching
true and correct copies of the applicable resolutions granting such approval;
(ii) that the organizational document of such Loan Party, which were certified
and delivered to the Agent pursuant to the most recent certificate of secretary
or other appropriate officer of such Loan Party, continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the certificate to be delivered as of the date hereof; and (iii) that the
officers and agents of such Loan Party who have been certified to the Agent,
pursuant to the most recent certificate of secretary or other appropriate
officer given by such Loan Party, as being authorized to sign and to act on
behalf of such Loan Party continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of such Loan Party
authorized as of the date hereof to execute and deliver this Agreement, the
other Loan Documents and all other documents, agreements and certificates on
behalf of such Loan Party.

 



5

 

 

Upon the delivery by the Agent of a fully executed copy of this Agreement to the
Company, the conditions set forth above shall be deemed satisfied and the
Effective Date shall be deemed to have occurred as of the date so delivered.

 

ARTICLE 4 Release.

 

As a material part of the consideration for Agent and Lender entering into this
Agreement, the Company agrees as follows (the “Release Provision”)

 

4.1 The Company hereby releases and forever discharges the Agent and the Lending
Parties and each such parties’ respective predecessors, successors, assigns,
participants, officers, managers, directors, shareholders, employees, agents,
advisors, attorneys, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Released
Group”), jointly and severally, from any and all claims, counterclaims, demands,
damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether presently possessed or possessed in the future, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted, and
including whether arising from the negligence (but not the gross negligence or
willful misconduct) of any of the Released Group, which the Company may have or
claim to have against any of the Released Group, in each case only to the extent
arising or accruing prior to and including the Effective Date.

 

4.2 The Company agrees not to sue any of the Released Group or in any way assist
any other person or entity in suing any of the Released Group with respect to
any claim released herein. This Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

 

4.3 The Company is the sole owner of the claims released by the Release
Provision, and the Company has not heretofore conveyed or assigned any interest
in any such claims to any other person or entity. The Company understands that
the Release Provision was a material consideration in the agreement of the Agent
and Lender to enter into this Agreement.

 

4.4 It is the express intent of the Company that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Released Group so as to foreclose forever the assertion by the Company of
any claims released hereby against any of the Released Group. If any term,
provision, covenant, or condition of the Release Provision is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable, the remainder
of the provisions shall remain in full force and effect.

 

ARTICLE 5 Miscellaneous.

 

5.1 Loan Document Pursuant to Credit Agreement. This Agreement is a Loan
Document executed pursuant to the Credit Agreement. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants, and conditions
contained in the Credit Agreement and each other Loan Document shall remain
unamended and otherwise unmodified and in full force and effect.

 

5.2 Limitation of Amendments. The amendments provided in Article 1 shall be
limited precisely as provided for therein and shall not be deemed to be a waiver
of, amendment of, consent to, or modification of any other term or provision of
the Credit Agreement or any term or provision of any other Loan Document or of
any transaction or further or future action on the part of the Loan Parties
which would require the consent of the Agent or the Lending Parties under the
Credit Agreement or any other Loan Document.

 



6

 

 

5.3 Collateral. To the extent any Collateral is personal property, the Loan
Parties hereby renounce and waive all rights that are waivable under Article 9
of the Uniform Commercial Code (the “UCC”) of any jurisdiction in which any
Collateral may now or hereafter be located. The Loan Parties also hereby
acknowledge and agree that a public sale shall constitute a commercially
reasonable manner for the disposition of the Collateral.

 

5.4 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

5.5 Incorporation of Credit Agreement Provisions. The provisions of Article 11
of the Credit Agreement shall apply to this Agreement, mutatis mutandis.

 

[Signature Pages Follow]

 

7

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 8]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 



  COMPANY:       PACIFIC ETHANOL PEKIN, LLC       By: /s/ Bryon T. McGregor  
Name: Bryon T. McGregor   Title: Chief Financial Officer

 



 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 8]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  LENDER:       COMPEER FINANCIAL, PCA       By: /s/ Kevin Buente   Name: Kevin
Buente   Title: Principal Credit Officer

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 8]

 

IN WITNESS WHEREOF, the parties hereto, by their Authorized Officers, have
executed this Agreement as of the date first set forth above.

 

  COBANK, ACB       By: /s/ Janet Downs   Name: Janet Downs   Title: Vice
President

 

 

 

 

Schedule I

 

Closing Deliveries

 

1.Updated schedules to the Credit Agreement (as applicable)

 

2.Amendment to ICP Credit Agreement executed by ICP

 

3.Updated schedules to ICP Credit Agreement (as applicable)

 

 

 



 

